Electronically Filed
                                                       Supreme Court
                                                       SCWC-11-0000705
                                                       25-SEP-2013
                                                       11:16 AM



                          SCWC-11-0000705

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


        STATE OF HAWAI#I, Respondent/Plaintiff-Appellee,

                                vs.

       BARABBAS DIETRICH, Petitioner/Defendant-Appellant.


         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
               (CAAP-11-0000705; CR. NO. 10-1-2075)

        ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
     (By: Recktenwald, C.J., Nakayama, and McKenna, JJ., with
  Acoba, J., dissenting separately, with whom Pollack, J., joins)

          Petitioner/Defendant-Appellant Barabbas Dietrich’s

application for writ of certiorari filed on August 9, 2013, is

hereby rejected.

          DATED:   Honolulu, Hawai#i, September 25, 2013.

Stephen M. Shaw              /s/ Mark E. Recktenwald
for petitioner
                             /s/ Paula A. Nakayama

                             /s/ Sabrina S. McKenna